—Appeal by the de*492fendant from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered March 30, 1998, convicting him of criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the court did not improvidently exercise its discretion in denying his application to withdraw his plea of guilty without a hearing. The court conducted a sufficient inquiry into, and properly rejected, his unsupported and conclusory claims of ineffective assistance of counsel (see, People v Alicea, 191 AD2d 702).
The defendant’s corollary claim, that he was denied meaningful representation by counsel at the plea proceeding, is without merit (see, People v Flores, 84 NY2d 184, 186-187; People v Baldi, 54 NY2d 137, 147).
The defendant’s voluntary, knowing, and intelligent waiver of his right to appeal all aspects of his case encompassed his right to review the denial of that branch of his motion which was to suppress evidence based upon lack of probable cause (see, People v Kemp, 94 NY2d 831).
The defendant specifically reserved his right to appeal the excessiveness of his sentence. We find that the sentence imposed is neither harsh nor excessive. Thompson, J. P., Sullivan, Altman and Feuerstein, JJ., concur.